983 So. 2d 706 (2008)
Amanda WALKER, Appellant,
v.
John B. WALKER, Appellee.
No. 5D07-4296.
District Court of Appeal of Florida, Fifth District.
June 6, 2008.
Darren M. Soto and Adam H. Sudbury of Soto Sudbury LLP, Orlando, for Appellant.
John B. Walker, Fort Leonard Wood, MO, pro se.
PER CURIAM.
The trial court properly denied the former wife's motion to strike the former husband's motion to re-establish visitation. The former husband was not required to file a supplemental petition seeking the re-establishment of his visitation rights where those rights had been suspended pursuant to the trial court's ex parte "Order to Pick-Up Minor Child." Contrary to the former wife's assertions, an emergency pick-up order is not a final judgment.
AFFIRMED.
PLEUS, EVANDER and COHEN, JJ., concur.